t c no united_states tax_court joseph w dorn petitioner v commissioner of internal revenue respondent docket no 6240-o0l filed date to collect petitioner’s p unpaid income_tax liabilities for respondent r issued a notice_of_levy to a fund in which petitioner maintained accounts and issued to p a notice of jeopardy_levy and right to appeal see sec_6330 i r c p requested and r held a hearing under sec_6330 i r c after the hearing r determined that imposition of a jeopardy_levy was appropriate p filed a petition under sec_6330 i r c seeking judicial review of that determination held the tax_court has jurisdiction under sec_6330 i r c to review r’s determination that r’s use of a jeopardy_levy was appropriate david m berman and paul f berman for petitioner timothy r maher for respondent colvin judge petitioner filed the petition in this case under sec_6330 seeking our review of respondent’s determination that use of a jeopardy_levy was appropriate the sole issue for decision in this opinion is whether the tax_court has jurisdiction to review respondent’s determination that a jeopardy_levy was appropriate we hold that we do section references are to the internal_revenue_code as amended findings_of_fact some of the facts have been stipulated and are so found petitioner resided in naples florida when he filed his petition petitioner maintained various accounts in a fund known as evergreen funds not otherwise identified in the record on date respondent issued a notice_of_levy to evergreen funds in an effort to collect petitioner’s unpaid income_tax liabilities for also on that day respondent issued a notice of jeopardy_levy and right of appeal to petitioner relating to those tax_liabilities petitioner filed a timely form request for a collection_due_process_hearing on date respondent’s - - appeals officer conducted a hearing in petitioner’s case for tax years on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or in which respondent determined that the jeopardy_levy with respect to petitioner’s tax years was appropriate opinion a background petitioner filed a petition seeking our review of respondent’s determination that use of a jeopardy_levy was appropriate the issue presented is whether our jurisdiction under sec_6330 to review sec_6330 determinations includes jurisdiction to review jeopardy_levy determinations under sec_6330 we hold that it does the parties agreed that the court had jurisdiction to review respondent’s determination that the jeopardy_levy was appropriate however jurisdiction cannot be conferred upon the court by agreement 115_tc_287 85_tc_527 and the court sua sponte can guestion jurisdiction at any time 119_tc_191 neely v commissioner supra pincite 111_tc_273 q4e- sec_6330 was enacted in to permit taxpayers to obtain administrative and judicial review of collection actions by the commissioner internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 h conf rept pincite 1998_3_cb_755 sec_6330 requires the secretary to notify the taxpayer of the right to a hearing before the secretary levies on any property sec_6330 provides specific rules for the required notice sec_6330 contains rules relating to the hearing and sec_6330 lists issues which taxpayers may raise at a sec_6330 hearing b judicial review of sec_6330 determinations sec_6330 provides for judicial review of determinations under sec_6330 sec_6330 provides that a taxpayer may within days of a determination under this section appeal such determination to the tax_court subsection f is contained in sec_6330 thus the phrase this section in sec_6330 applies to subsection f see 114_tc_276 the words ‘the tax_court shall have jurisdiction to determine the appropriate relief under this section’ in sec_6015 a include jurisdiction to review the commissioner’s decision to deny the taxpayer relief under sec_6015 112_tc_19 the words in - - sec_6404 providing our jurisdiction to review determinations ‘under this section’ apply to determinations under sec_6404 c jeopardy levies under sec_6330 sec_6330 provides that this section shall not apply in the case of a jeopardy_levy we next consider whether that language restricts the grant of jurisdiction under sec_6330 to review determinations under sec_6330 respondent made a jeopardy_levy under sec_6330 before providing a hearing to petitioner under sec_6330 sec_6330 provides sec_6330 jeopardy and state refund collection if-- the secretary has made a finding under the last sentence of sec_6331 a that the collection of tax is in jeopardy or the secretary has served a levy on a state to collect a federal tax_liability from a state tax_refund this section shall not apply except that the taxpayer shall be given the opportunity for the hearing described in this section within a reasonable period of time after the levy under the flush language in sec_6330 the levy may precede the hearing provided by sec_6330 the legislative_history shows that the flush language was not intended to restrict the grant of jurisdiction provided by sec_6330 to review the commissioner’s determination under sec_6330 -- - the conference_report accompanying enactment of the rra which created sec_6330 stated in pertinent part as follows judicial review the conferees expect the appeals officer will prepare a written_determination addressing the issues presented by the taxpayer and considered at the hearing the determination of the appeals officer may be appealed to the tax_court an exception to the general_rule prohibiting levies during the 30-day period would apply in the case of state tax offset procedures and in the case of jeopardy or termination assessments h conf rept pincite 1998_3_cb_747 thus congress intended to permit taxpayers to appeal determinations made under sec_6330 to this court id congress also intended the sec_6330 requirement that a taxpayer be given prelevy notice not to apply to a jeopardy_levy or levy of a state tax_refund id there is no suggestion in the conference_report that a taxpayer’s right to judicial review under sec_6330 is not recognized in the case of a jeopardy_levy id pincite c b pincite0 d conclusion courts must interpret a statute to fit if possible all parts into an harmonious whole’ fda v brown williamson tobacco corp 529_us_120 quoting ftc v mandel bros inc 359_us_385 we do not believe the flush language of sec_6330 conflicts with sec_6330 d - or bars judicial review of a jeopardy_levy determination that interpretation of the flush language would be at odds with the overall purpose of sec_6330 of providing procedural protections in collection disputes thus we conclude that we have jurisdiction under sec_6330 to review respondent’s determination under sec_6330 that use of a jeopardy_levy was appropriate to reflect the foregoing an appropriate order will be issued
